RIVERBRIDGE GROWTH FUND Class/Ticker Investor Class (RIVRX) Institutional Class (RIVBX) RIVERBRIDGE ECO LEADERS® FUND Class/Ticker Investor Class (ECOLX) Institutional Class (RIVEX) PROSPECTUS April 1, 2014, as amended October 27, 2014 The Securities and Exchange Commission (the “SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Riverbridge Growth Fund Riverbridge Eco Leaders Fund Each a series of Investment Managers Series Trust (the “Trust”) Table of Contents SUMMARY SECTION - RIVERBRIDGE GROWTH FUND 2 SUMMARY SECTION - RIVERBRIDGE ECO LEADERS FUND 7 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 12 MANAGEMENT OF THE FUNDS 16 DISTRIBUTION PLAN AND SHAREHOLDER SERVICING FEE 19 YOUR ACCOUNT WITH THE FUND 20 PURCHASE OF SHARES 21 DIVIDENDS AND DISTRIBUTIONS 31 FEDERAL INCOME TAX CONSEQUENCES 31 FINANCIAL HIGHLIGHTS 33 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is April 1, 2014, as amended October 27, 2014. SUMMARY SECTION - RIVERBRIDGE GROWTH FUND Investment Objective The investment objective of the Riverbridge Growth Fund (the “Growth Fund”) is to seek long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Growth Fund. Investor Class Shares Institutional Class Shares Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee if redeemed within 90 days of purchase (as a percentage of amount redeemed) 1.00% 1.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% 0.75% Distribution (Rule 12b-1) fees 0.25% None Other expenses 1.25% 1.25% Shareholderservice fees 0.01% 0.01% All other expenses 1.24% 1.24% Acquired Fund Fees and Expenses 0.02% 0.02% Total annual fund operating expenses 2.27% 2.02% Fees waived and/or expenses reimbursed1 (1.00)% (1.00)% Total annual fund operating expenses after waiving fees and/or reimbursing expenses 1.27% 1.02% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Growth Fund to ensure that total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with SEC Form N-1A), expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation expenses) do not exceed 1.25% and 1.00% of the average daily net assets of the Growth Fund’s Investor Class and Institutional Class shares, respectively.This agreement is in effect until March 31, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Growth Fund, subject to certain limitations, of fees waived or payments made to the Growth Fund for a period of three years from the date of the waiver or payment. 2 Example This example is intended to help you compare the costs of investing in the Growth Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Growth Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Growth Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year ThreeYears FiveYears TenYears Investor Class shares Institutional Class shares Portfolio Turnover The Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Growth Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Growth Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 9% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Growth Fund will invest in equity securities of companies of any size, including small and mid- capitalization companies.The Growth Fund’s investments in equity securities may include common stock, preferred stocks and convertible securities.While the Growth Fund invests primarily in equity securities of U.S. issuers, it may invest in securities of non-U.S. issuers.The Growth Fund’s investments in foreign securities will be primarily comprised of U.S. dollar denominated securities of foreign issuers traded in the United States and American Depositary Receipts (“ADRs”).ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks.The Growth Fund will invest in a portfolio of securities typically spread across many economic sectors. The Growth Fund’s advisor believes that earnings power determines the value of a franchise.The advisor focuses on companies that it views as building their earnings power and building their intrinsic, or actual, values over long periods of time.The advisor uses a bottom-up approach that seeks to identify high quality growth companies that demonstrate the ability to sustain strong secular earnings growth, regardless of overall economic conditions. Principal Risks Risk is inherent in all investing. A summary description of certain principal risks of investing in the Growth Fund is set forth below.Before you decide whether to invest in the Growth Fund, carefully consider these risk factors associated with investing in the Growth Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. 3 Equity Risk. The value of the equity securities held by the Growth Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Growth Fund participate, or factors relating to specific companies in which the Growth Fund invests. Small- and Mid-Cap Company Risk.The securities of small-capitalization and mid-capitalization companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger, more established companies or market averages in general.In addition, such companies typically are more likely to be adversely affected than large capitalization companies by changes in earning results, business prospects, investor expectations or poor economic or market conditions. Growth-Oriented Investment Strategies Risk.Growth funds generally focus on stocks of companies believed to have above-average potential for growth in revenue and earnings. Growth securities typically are very sensitive to market movements because their market prices frequently reflect projections of future earnings or revenues, and when it appears that those expectations will not be met, the prices of growth securities typically fall Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Foreign securities include American Depositary Receipts (“ADRs”). Unsponsored ADRs involve additional risks because U.S. reporting requirements do not apply and the issuing bank will recover shareholder distribution costs from changes in share prices and payment of dividends. Sector Risk.From time to time, the Fund may invest a significant amount of its total assets in certain sectors of the economy.Each of those sectors may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies, which may impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuation and access to equity funding.For example, as of November 30, 2013, the Fund invested a significant amount of its total assets in the Information Technology sector.Performance of companies in the Information Technology sector may be adversely impacted by many factors, including, among others, the supply and demand for specific products and services, the pace of technological development and government regulation. Management and Strategy Risk.The value of your investment depends on the judgment of the Fund’s advisor about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, which may prove to be incorrect.Investment strategies employed by the Fund’s advisor in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. Performance The bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Institutional Class Shares and by showing how the average annual total returns of each class of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.Updated performance information is available at the Fund’s website, www.riverbridge.com, or by calling the Fund at 1-888-447-4470. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 4 Calendar Year Total Return (before taxes) for Institutional Class Shares For each calendar year at NAV InstitutionalClass Shares Highest Calendar Quarter Return at NAV 11.80% Quarter Ended3/31/13 Lowest Calendar Quarter Return at NAV 3.85% Quarter Ended6/30/13 Average Annual Total Returns (for periods ended December 31, 2013) Oneyear Since Inception (December 31, 2012) Institutional Class Shares -Return Before Taxes 37.57% 37.57% Institutional Class Shares -Return After Taxes on Distributions 37.41% 37.41% Institutional Shares - Return After Taxes on Distributions and Sale of Fund Shares 21.40% 21.40% Investor Class Shares– Return Before Taxes 37.27% 37.27% Russell 3000 Growth (Reflects No Deductions for Fees,Expenses or Taxes) 34.23% 34.23% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After–tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Institutional Class Shares only and after-tax returns for classes other than Institutional Class will vary from returns shown for Institutional Class. 5 Investment Advisor Riverbridge Partners, LLC Portfolio Managers Mark A. Thompson, Rick D. Moulton, CFA, and Dana L. Feick, CFA have served as the Growth Fund’s portfolio managers since its inception on December 31, 2012. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount.The following shows the Growth Fund’s minimum investment requirements for various types of accounts: Minimum Investments To Open Your Account To Add to Your Account Investor Class Shares Direct Regular Accounts Direct Retirement Accounts Gift Account For Minors Institutional Class Shares All Accounts $1 million None Shares of the Growth Fund are redeemable on any business day the New York Stock Exchange (the “NYSE”) is open for business, by written request, or by telephone. Tax Information The Growth Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Growth Fund through a broker-dealer or other financial intermediary (such as a bank), the Growth Fund and its related companies may pay the intermediary for the sale of Growth Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Growth Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 6 SUMMARY SECTION - RIVERBRIDGE ECO LEADERS FUND Investment Objectives The investment objective of the Riverbridge Eco Leaders Fund (the “Eco Leaders Fund”) is to seek long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Eco Leaders Fund. Investor Class Shares Institutional Class Shares Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee if redeemed within 90 days of purchase (as a percentage of amount redeemed) 1.00% 1.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.90% 0.90% Distribution and/or service (Rule 12b-1) fees 0.25% None Other expenses (includes shareholder service fees of up to 0.10%)1 0.55% 0.55% Total annual fund operating expenses 1.70% 1.45% Fees waived and/or expenses reimbursed2 (0.30)% (0.30)% Total annual fund operating expenses after waiving fees and/or reimbursing expenses 1.40% 1.15% 1 “Other Expenses” are estimated for the current fiscal year.Actual expenses may differ from estimates. 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Eco Leaders Fund to ensure that total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with SEC Form N-1A), expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 1.40% and 1.15% of the average daily net assets of the Eco LeadersFund’s Investor Class and Institutional Class shares, respectively.This agreement is in effect until March 31, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Eco Leaders Fund, subject to certain limitations, of fees waived or payments made to the Eco Leaders Fund for a period of three years from the date of the waiver or payment. 7 Example This example is intended to help you compare the costs of investing in the Eco Leaders Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Eco Leaders Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Eco Leaders Fund’s operating expenses remain the same.The one-year example and the first year of the three-year example are based on net operating expenses, which reflect the expense waiver/reimbursement by the Fund’s advisor.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Investor Class shares Institutional Class shares Portfolio Turnover The Eco Leaders Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Eco Leaders Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Eco Leaders Fund’s performance.The Eco Leaders Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies Under normal market conditions, the Eco Leaders Fund intends to invest at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of “Eco Leader” companies, which are companies that the Fund’s advisor believes have sustainable environmental practices (i.e., companies that have a net positive impact on the environment), and which in addition have high social and governance standards. The Eco Leaders Fund’s investments in equity securities may include common stock, preferred stocks and convertible securities. While the Eco Leaders Fund invests primarily in equity securities of U.S. issuers, it may invest in securities of foreign (i.e., non-U.S.) issuers. The Eco Leaders Fund’s investments in foreign securities will be primarily comprised of U.S. dollar-denominated securities of foreign issuers traded in the United States and American Depositary Receipts (“ADRs”). ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks. The Eco Leaders Fund may invest in companies of any size, including small- and mid-capitalization companies. The Eco Leaders Fund intends to invest in a portfolio of securities typically spread across many economic sectors. The Eco Leaders Fund may invest in investment grade convertible securities of any maturity. Investment grade securities are those rated at the time of acquisition Baa3 or higher by Moody's Investors Service, Inc. ("Moody's"), or BBB- or higher by Standard & Poor's, a division of McGraw Hill Companies Inc. (“S&P”), or Fitch Ratings Ltd. (“Fitch”) or, if unrated by S&P, Moody's or Fitch, determined by the Fund’s advisor to be of comparable quality. 8 The Eco Leaders Fund’s advisor believes that earnings power determines the value of a franchise. The advisor focuses on companies that it views as building their earnings power and intrinsic, or actual, values over long periods of time. The advisor uses a bottom-up approach that seeks to identify high quality, well-managedgrowth companies that demonstrate the ability to sustain strong secular earnings growth regardless of overall economic conditions. This fundamental approach includes a thorough assessment of the companies' social and governance standards. In selecting the Fund’s investments the advisor first selects companies based on the advisor’s investment criteria and then evaluates those companies according to the advisor’s environmental impact standards. Principal Risks Risk is inherent in all investing. A summary description of certain principal risks of investing in the Eco Leaders Fund is set forth below. Before you decide whether to invest in the Eco Leaders Fund, carefully consider these risk factors associated with investing in the Eco Leaders Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the equity securities held by the Eco Leaders Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Eco Leaders Fund participate, or factors relating to specific companies in which the Eco Leaders Fund invests. Environmental Policy Risk.The Eco Leaders Fund’s investment focus on environmental factors could cause it to make or avoid investments that could result in the Eco Leaders Fund underperforming funds that do not have an environmental focus. Small- and Mid-Cap Company Risk.The securities of small-capitalization and mid-capitalization companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger, more established companies or market averages in general.In addition, such companies typically are more likely to be adversely affected than large capitalization companies by changes in earning results, business prospects, investor expectations or poor economic or market conditions. Growth-Oriented Investment Strategies Risk.Growth funds generally focus on stocks of companies believed to have above-average potential for growth in revenue and earnings. Growth securities typically are very sensitive to market movements because their market prices frequently reflect projections of future earnings or revenues, and when it appears that those expectations will not be met, the prices of growth securities typically fall. Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms.Foreign securities include American Depositary Receipts (“ADRs”). Unsponsored ADRs involve additional risks because U.S. reporting requirements do not apply and the issuing bank will recover shareholder distribution costs from movement of share prices and payment of dividends. 9 Management and Strategy Risk.The value of your investment depends on the judgment of the Fund’s advisor about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, which may prove to be incorrect.Investment strategies employed by the Fund’s advisor in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. No operating history.The Eco Leaders Fund is newly organized and has no operating history. As a result, prospective investors have no track record or history on which to base their investment decisions. Performance The Eco Leaders Fund is new and does not yet have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices.Performance information will be available after the Eco Leaders Fund has been in operation for one calendar year. Investment Advisor Riverbridge Partners, LLC Portfolio Managers Mark A. Thompson, Rick D. Moulton, CFA and Dana L. Feick, CFA have served as the Eco Leaders Fund’s portfolio managers since its inception. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. The following shows the Eco Leaders Fund’s minimum investment requirements for various types of accounts: Minimum Investments To Open Your Account To Add to Your Account Investor Class Shares Direct Regular Accounts Direct Retirement Accounts Gift Account For Minors Institutional Class Shares All Accounts $1 million None Shares of the Eco Leaders Fund are redeemable on any business day the NYSE is open for business by written request, or by telephone. Tax Information The Eco Leaders Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. 10 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Eco Leaders Fund through a broker-dealer or other financial intermediary (such as a bank), the Eco Leaders Fund and its related companies may pay the intermediary for the sale of Eco Leaders Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Eco Leaders Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 11 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS Growth Fund Investment Objective The Growth Fund’s investment objective is to seek long term capital appreciation. The Growth Fund’s investment objective is not fundamental and may be changed by the Board of Trustees without shareholder approval.The Growth Fund must provide shareholders with 60 days’ prior notice before changing its objective.There can be no guarantee that the Fund will achieve its investment objective. Principal Investment Strategies The Growth Fund pursues its investment objective primarily by investing in equity securities of U.S. companies of any size.While the Growth Fund invests primarily in equity securities of U.S. issuers, it may invest in securities of non-U.S. issuers traded in the United States and ADRs.In pursuing the Growth Fund’s investment strategy, the Growth Fund’s advisor seeks to identify high quality, well-managed companies that have the ability to grow their earnings even in difficult economic conditions. The advisor may sell all or a portion of a position held by the Growth Fund for various reasons, including when one or more of the following occurs: (1) a security’s price has appreciated and the position size has exceeded the advisor’s position threshold; (2) the company’s fundamentals have deteriorated since it was purchased; (3) the advisor finds better investment opportunities for the Growth Fund; or (4) the Growth Fund requires cash to meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Growth Fund’s investment objective, the Growth Fund may invest up to 100% of its assets in cash, cash equivalents or debt instruments issued by entities that carry an investment-grade rating by a national ratings agency.When the Growth Fund takes a temporary defensive position, the Growth Fund may not achieve its investment objective. Please refer to the Statement of Additional Information (the “SAI”) for more information about the Growth Fund’s investment policies and restrictions. Eco Leaders Fund Investment Objective The Eco Leaders Fund’s investment objective is to seek long term capital appreciation. The Eco Leaders Fund’s investment objective is not fundamental and may be changed by the Board of Trustees without shareholder approval.The Eco Leaders Fund must provide shareholders with 60 days’ prior notice before changing its investment objective.There can be no guarantee that the Eco Leaders Fund will achieve its investment objective. 12 Principal Investment Strategies Under normal market conditions, the Eco Leaders Fund intends to invest at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of “Eco Leader” companies, which are companies that the Advisor believes have sustainable environmental practices (i.e., companies that have a net positive impact on the environment). The Fund will not change the above investment policy unless it gives shareholders at least 60 days’ advance written notice. In pursuing the Eco Leaders Fund’s investment strategy, the Advisor seeks to identify high quality, well-managed companies that have the ability to grow their earnings even in difficult economic conditions.The advisor's fundamental investment approach includes a thorough assessment of the companies' social and governance standards.In selecting the Fund’s investments the Advisor first selects companies based on the Advisor’s investment criteria and then evaluates those companies according to the Advisor’s environmental impact standards. The Advisor may sell all or a portion of a position held by the Eco Leaders Fund for various reasons, including when one or more of the following occurs: (1) a security’s price has appreciated and the position size has exceeded the Advisor’s position threshold; (2) the company’s fundamentals have deteriorated since it was purchased; (3) the Advisor finds better investment opportunities for the Eco Leaders Fund; or (4) the Eco Leaders Fund requires cash to meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Eco Leaders Fund’s investment objective, the Eco Leaders Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments issued by entities that carry an investment-grade rating by a national ratings agency. When the Eco Leaders Fund takes a temporary defensive position, it may not achieve its investment objective. 13 Principal Risks Before you decide whether to invest in a Fund, carefully consider these risk factors and special considerations associated with investing in the Fund. Principal Risks Common to Both Funds Market risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.For example, the financial crisis that began in 2008 caused a significant decline in the value and liquidity of many securities; in particular, the values of some sovereign debt and of securities of issuers that invest in sovereign debt and related investments fell, credit became more scarce worldwide and there was significant uncertainty in the markets.Such environments could make identifying investment risks and opportunities especially difficult for the Advisor.In response to the crisis, the United States and other governments have taken steps to support financial markets.The withdrawal of this support or failure of efforts in response to the crisis could negatively affect financial markets generally as well as the value and liquidity of certain securities.In addition, policy and legislative changes in the United States and in other countries are changing many aspects of financial regulation. The impact of these changes on the markets, and the practical implications for market participants, may not be fully known for some time. Equity risk.The value of equity securities held by a Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests.The price of common stock of an issuer in a Fund’s portfolio may decline if the issuer fails to make anticipated dividend payments because, among other reasons, the financial condition of the issuer declines.Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure, in terms of priority with respect to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers.In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. Small- and mid-cap company risk.Investing in small-capitalization and mid-capitalization companies generally involves greater risks than investing in large-capitalization companies.Small- or mid-cap companies may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or market averages in general.Many small capitalization companies may be in the early stages of development. Since equity securities of smaller companies may lack sufficient market liquidity and may not be regularly traded, it may be difficult or impossible to sell securities at an advantageous time or a desirable price. Growth-oriented investment strategies risk.Growth funds generally focus on stocks of companies believed to have above-average potential for growth in revenue and earnings.Growth securities typically are very sensitive to market movements because their market prices frequently reflect projections of future earnings or revenues, and when it appears that those expectations will not be met the prices of growth securities typically fall.Prices of these companies’ securities may be more volatile than those of other securities, particularly over the short term. 14 Foreign investment risk.Investments in foreign securities are affected by risk factors generally not thought to be present in the United States. The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.Special risks associated with investments in foreign markets include less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, less government supervision of exchanges, brokers and issuers, greater risks associated with counterparties and settlement, and difficulty in enforcing contractual obligations. In addition, changes in exchange rates and interest rates, and imposition of foreign taxes, may adversely affect the value of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. The Fund’s investments in depository receipts (including ADRs) are subject to these risks, even if denominated in U.S. Dollars, because changes in currency and exchange rates affect the values of the issuers of depository receipts. In addition, the underlying issuers of certain depository receipts, particularly unsponsored or unregistered depository receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Management and strategy risk.The value of your investment is dependent upon the judgment of the Advisor about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, which may prove to be incorrect.Investment strategies employed by the Advisor in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. Additional Principal Risk of Growth Fund Sector risk.From time to time, the Growth Fund may invest a significant amount of its total assets in certain sectors of the economy.Each of those sectors may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies, which may impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuation and access to equity funding.For example, as of November 30, 2013, a significant portion of the Growth Fund’s assets were invested in the Information Technology sector. Performance of companies in the Information Technology sector may be adversely impacted by many factors, including, among others, the supply and demand for specific products and services, the pace of technological development and government regulation. Challenges facing companies in the Information Technology sector include distressed cash flows due to the need to commit substantial capital to meet increasing competition, particularly in formulating new products and services using new technology, technological innovations that make existing products and services obsolete, and satisfying consumer demand. Additional Principal Risks of Eco Leaders Fund Environmental policy risk.The Eco Leaders Fund’s investment focus on environmental factors could cause it to make or avoid investments that could result in the Fund underperforming funds that do not have an environmental focus. No operating history.The Eco Leaders Fund is a newly organized series of an open-end management investment company and has no operating history.As a result, prospective investors have no track record or history on which to base their investment decisions.Among other things, this means that investors will not be able to evaluate the Fund against one or more comparable mutual funds on the basis of relative performance until the Fund has established a track record. 15 Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’ SAI.Currently, disclosure of each Fund’s holdings is required to be made within 60 days of the end of each fiscal quarter, in each Fund’s Annual Report and Semi-Annual Report to Fund shareholders, or in the quarterly holdings report on Form N-Q. MANAGEMENT OF THE FUNDS The Advisor Riverbridge Partners, LLC (the “Advisor”), a Minnesota limited liability corporation with its principal place of business at 1enter, 80 South Eighth Street, Minneapolis, Minnesota 55402, is each Fund’s investment advisor and provides investment advisory services to each Fund pursuant to an investment advisory agreement between the Advisor and the Trust (each, an “Advisory Agreement”).Founded in 1987, Riverbridge is a registered investment advisor and provides investment management services to institutional and individual investors.As of December 31, 2013, the Advisor’s total assets under management were approximately $5.7 billion. Subject to the general supervision of the Board of Trustees, the Advisor is responsible for managing each Fund in accordance with its investment objectives and policies using the approaches discussed in the “Principal Investment Strategies” section of this Prospectus. For its services, the Advisor is entitled to receive an annual management fee of 0.75% from the Growth Fund and 0.90% from the Eco Leaders Fund, calculated daily and payable monthly, as a percentage of the respective Fund’s average daily net assets.With respect to the Growth Fund, the Advisor waived its entire management fee for the fiscal year ended November 30, 2013.The Eco Leaders Fund had not yet commenced operations as of the date of the most recent fiscal year end.A discussion regarding the basis for the Board’s approval of each Advisory Agreement is available in each Fund’s Semi-Annual Report dated May 31, 2013. Portfolio Managers The Advisor utilizes a team-based approach to managing the Funds.The Funds are managed by the portfolio managers listed below. Mark A. Thompson co-founded Riverbridge Partners, LLC in 1987.Mr. Thompson serves as Chief Executive Officer and Chief Investment Officer of the Advisor.As Chief Investment Officer, Mr. Thompson is responsible for coordinating the efforts of the investment team and overall portfolio compliance with the firm’s investment disciplines.He has over 30 years of experience in the financial services industry.Mr. Thompson is a graduate of the University of Minnesota Carlson School of Management with a BSB in Finance.He is a member of the CFA Institute and the CFA Society of Minnesota. Rick D. Moulton, CFA has been a portfolio manager of the Advisor since 1991.Mr. Moulton is a member of the Advisor’s Investment Team and is responsible for portfolio management and securities analysis.He has over 25 years of experience in the financial services industry.Mr. Moulton graduated from the University of Minnesota Carlson School of Management where he received a BSB in Finance.He is a Chartered Financial Analyst and a member of the CFA Institute and the CFA Society of Minnesota. 16 Dana L. Feick, CFA has been a portfolio manager of the Advisor since 1992.Mr. Feick is a member of the Advisor’s Investment Team and is responsible for portfolio construction, security selection, and company research across all industry sectors.He has over 25 years of experience in the financial services industry.Mr. Feick graduated from the University of Minnesota School of Management where he received a BSB in Finance. He is a Chartered Financial Analyst and a member of the CFA Institute and the CFA Society of Minnesota. The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Funds. Prior Performance for Similar Accounts Managed by the Advisor The following tables set forth performance data relating to the historical performance of all privateaccounts managed by the Advisor for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those of each Fund.The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against market indices and does not represent the performance of the Funds. You should not consider this performance data as an indication of future performance of the Funds. The private accounts that are included in the performance data set forth below are not subject to the same types of expenses to which each Fund is subject, or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act of 1940, as amended (the “1940 Act”) or Subchapter M of the Internal Revenue Code of 1986.Consequently, the performance results for these private accounts could have been adversely affected if the private accounts had been regulated as investment companies under the federal securities laws. Average Annual Total Returns For the Periods Ended December 31, 2013 Riverbridge All Cap Growth Composite One Year Five Years Ten Years Riverbridge All Cap Growth Composite returns (1) 36.86% 20.92% 9.59% Russell 3000® Growth Index 34.23% 20.56% 7.95% Riverbridge Eco Leaders Composite One Year Five Years Ten Years Riverbridge Eco Leaders Composite returns(2) 38.96% 23.37% 8.97% Russell 3000® Growth Index 34.23% 20.56% 7.95% S&P 500 Index 32.39% 17.94% 7.41% The composite performance does not represent the historical performance of the Growth Fund and should not be interpreted as being indicative of the future performance of the Growth Fund.The fees and expenses of accounts included in the composite are lower than the anticipated operating expenses of the Growth Fund and accordingly, the performance results of the composite are higher than what the Growth Fund’s performance would have been. 17 The composite performance does not represent the historical performance of the Eco Leaders Fund and should not be interpreted as being indicative of the future performance of the Eco Leaders Fund.The fees and expenses of accounts included in the composite are lower than the anticipated operating expenses of the Eco Leaders Fund and accordingly, the performance results of the composite are higher than what the Eco Leaders Fund’s performance would have been. The Advisor has prepared and presented this report in compliance with the Global Investment Performance Standards (GIPS®) which differs from the SEC method of calculating performance.The GIPS standards are a set of standardized, industry-wide principles that provide investment firms with guidance on how to calculate and report their investment results. The Advisor is an investment advisor registered with the SEC pursuant to the Investment Advisers Act of 1940. The Riverbridge All Cap Growth composite was created in October 1987 and the Riverbridge Eco Leaders composite was created in June 2000.The Riverbridge All Cap Growth composite returns include all accounts with comparable investment objectives as the Riverbridge Growth Fund.The Riverbridge Eco Leaders composite returns include all accounts with comparable investment objectives as the Riverbridge Eco Leaders Fund. The composite returns are net of management fees and transaction costs and reflect the reinvestment of all income. Until December 31, 2007, the composite returns are calculated by applying the maximum annual management fee of 1%.Starting January 1, 2008, the composite returns are calculated net of actual investment management fees.Actual fees vary depending on the account size.The composite returns are gross of all withholding taxes on foreign dividends.Accruals are included in calculations.Valuations and returns are computed and reported in U.S. dollars.Each composite’s minimum account value is $100,000. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 3000 Growth Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad growth market.The Index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. The S&P 500 Index is a market weighted index composed of 500 large capitalization companies in the United States. Other Service Providers IMST Distributors, LLC (the “Distributor”), is the Trust’s principal underwriter and acts as the Trust’s distributor in connection with the offering of Fund shares.The Distributor may enter into agreements with banks, broker-dealers, or other financial intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Trust, the Advisor or any other service provider for the Funds. Fund Expenses Each Fund is responsible for its own operating expenses (all of which will be borne directly or indirectly by the Fund’s shareholders), including among others, legal fees and expenses of counsel to the Fund and the Fund’s independent trustees; insurance (including trustees’ and officers’ errors and omissions insurance); auditing and accounting expenses; taxes and governmental fees; listing fees; fees and expenses of the Fund’s custodians, administrators, transfer agents, registrars and other service providers; expenses for portfolio pricing services by a pricing agent, if any; expenses in connection with the issuance and offering of shares; brokerage commissions and other costs of acquiring or disposing of any portfolio holding of the Fund and any litigation expenses. 18 The Advisor has contractually agreed to waive its fees and/or pay for operating expenses of each Fund to ensure that the total annual fund operating expenses (excluding, any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with Form N-1A), expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 1.25% and 1.00% of the average daily net assets of Investor Class shares and Institutional Class shares of Growth Fund, respectively; and do not exceed 1.40% and 1.15% of the average daily net assets of Investor Class shares and Institutional Class shares of Eco Leaders Fund, respectively.This agreement is in effect until March 31, 2015, and it may be terminated before that date only by the Board of Trustees. Any reduction in advisory fees or payment of a Fund’s expenses made by the Advisor in a fiscal year may be reimbursed by the Fund for a period of three years from the date of reduction or payment if the Advisor so requests.This reimbursement may be requested from a Fund if the aggregate amount of operating expenses for such fiscal year, as accrued each month, does not exceed the lesser of (a) the limitation on Fund expenses in effect at the time of the relevant reduction in advisory fees or payment of the Fund’s expenses, or (b) the limitation on Fund expenses at the time of the request.However, the reimbursement amount may not exceed the total amount of fees waived and/or Fund expenses paid by the Advisor and will not include any amounts previously reimbursed to the Advisor by the Fund.Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and no reimbursement may cause the total operating expenses paid by the Fund in a fiscal year to exceed the applicable limitation on Fund expenses.A Fund must pay current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or Fund expenses. DISTRIBUTION PLAN AND SHAREHOLDER SERVICING FEE Distribution (Rule 12b-1) Plan The Trust has adopted a plan on behalf of each Fund pursuant to Rule 12b-1 of the 1940 Act (the “12b-1 Plan”), which allows the Funds to pay distribution fees for the sale and distribution of its Investor Class shares and/or administrative service fees in connection with the provision of ongoing services to shareholders of Investor Class shares and the maintenance of shareholder accounts.The 12b-1 Plan provides for the payment of such fees at the annual rate of up to 0.25% of average daily net assets attributable to Investor Class shares of the Growth Fund and the Eco Leaders Fund.Since these fees are paid out of each Fund’s assets attributable to Investor Class shares, these fees will increase the cost of your investment and, over time, may cost you more than paying other types of sales charges.The net income attributable to Investor Class shares will be reduced by the amount of distribution fees and service fees and other expenses of the Fund associated with that class of shares. To assist investors in comparing classes of shares, the table under the Prospectus heading “Fees and Expenses of the Fund” provides a summary of expenses and an example of the sales charges and expenses of each Fund applicable to each class of shares offered in this Prospectus. Institutional Class shares are not subject to any distribution fees under the 12b-1 Plan. Shareholder Servicing Fee Each Fund may paya fee at an annual rate of up to 0.10% of its average daily net assets to shareholder servicing agents.Shareholder servicing agents provide non-distribution administrative and support services to their customers, which may include establishing and maintaining accounts and records relating to shareholders, processing dividend and distribution payments from the Funds on behalf of shareholders, responding to routine inquiries from shareholders concerning their investments, assisting shareholders in changing dividend options, account designations and addresses, and other similar services. 19 Additional Payments to Broker-Dealers and Other Financial Intermediaries The Funds or the Advisor may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, some of which may be affiliates, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Advisor, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to broker-dealers or intermediaries that sell shares of the Funds.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.The Advisor may pay cash compensation for inclusion of a Fund on a sales list, including a preferred or select sales list, or in other sales programs, or may pay an expense reimbursement in cases where the intermediary provides shareholder services to the Funds' shareholders.The Advisor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. YOUR ACCOUNT WITH THE FUND Share Price The offering price of each class of a Fund’s shares is the net asset value per share (“NAV”) of that class (plus any sales charges, as applicable).The NAV of a class is determined by dividing (a) the difference between the value of a Fund’s securities, cash and other assets and the amount of a Fund’s expenses and liabilities attributable to the class by (b) the number of shares outstanding in that class (assets – liabilities / # of shares NAV). Each NAV takes into account all of the expenses and fees of the relevant class of a Fund, including management fees and administration fees, which are accrued daily.Each Fund’s NAVs are calculated as of the close of regular trading (generally, 4:00 p.m. Eastern Time) on each day that the NYSE is open for unrestricted business.A Fund’s NAVs may be calculated earlier if trading on the NYSE is restricted or if permitted by the SEC.The NYSE is closed on weekends and most U.S. national holidays.However, foreign securities listed primarily on non-U.S. markets may trade on weekends or other days on which a Fund does not value its shares, which may significantly affect the Fund’s NAVs on days when you are not able to buy or sell Fund shares. Each Fund’s securities generally are valued at market price.Securities are valued at fair value when market quotations are not readily available.The Board has adopted procedures to be followed when a Fund must utilize fair value pricing, including when reliable market quotations are not readily available, when the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisor, does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable (see, for example, the discussion of fair value pricing of foreign securities in the paragraph below).Valuing securities at fair value involves reliance on the judgment of the Advisor and the Board (or a committee thereof), and may result in a different price being used in the calculation of a Fund’s NAVs from quoted or published prices for the same securities.Fair value determinations are made in good faith in accordance with procedures adopted by the Board.There can be no assurance that a Fund will obtain the fair value assigned to a security if it sells the security. 20 In certain circumstances, the Funds employ fair value pricing to ensure greater accuracy in determining daily NAVs and to prevent dilution by frequent traders or market timers who seek to exploit temporary market anomalies.Fair value pricing may be applied to foreign securities held by a Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when a Fund’s NAVs are determined.If the event may result in a material adjustment to the price of a Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAVs. Other types of portfolio securities that a Fund may fair value include, but are not limited to:(1) investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3) securities of an issuer that has entered into a restructuring; (4) securities for which trading has been halted or suspended; and (5)fixed income securities for which there is not a current market value quotation. PURCHASE OF SHARES General This Prospectus offers two classes of shares of each Fund, designated as Investor Class shares and Institutional Class shares.Investor Class shares generally incur annual distribution fees.Institutional Class shares do not incur distribution fees. By offering multiple classes of shares, the Funds permit each investor to choose the class of shares that is most beneficial given the type of investor, the amount to be invested and the length of time the investor expects to hold the shares. Each class of shares generally has the same rights, except for the distribution fees, any related expenses associated with each class of shares, and the exclusive voting rights by each class with respect to any distribution plan or service plan for such class of shares. To purchase shares of the Fund, you must invest at least the minimum amount indicated in the following table. Minimum Investments To Open Your Account To Add to Your Account Investor Class shares Direct Regular Accounts Direct Retirement Accounts Gift Account For Minors Institutional Class shares All Accounts $1 million None Shares of a Fund may be purchased by check, by wire transfer of funds via a bank or through an approved financial intermediary (i.e., a supermarket, investment advisor, financial planner or consultant, broker, dealer or other investment professional and their agents) authorized by the Fund to receive purchase orders.A financial intermediary may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling Fund shares.When purchasing shares of a Fund, investors must specify whether the purchase is for Investor Class or Institutional Class shares.You may make an initial investment in an amount greater than the minimum amounts shown in the preceding table and a Fund may, from time to time, reduce or waive the minimum initial investment amounts.The minimum initial investment amount is automatically waived for Fund shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. 21 To the extent allowed by applicable law, the Funds reserve the right to discontinue offering shares at any time or to cease operating entirely. Additional Share Purchase Programs Listed below are some of the shareholder services each Fund offers to investors.For a more complete description of the Funds’ shareholder services, such as investment accounts, retirement plans, automated clearing house (“ACH”) deposits, dividend diversification and the systematic withdrawal plan, please contact your authorized dealer. Additional Investments.Additional subscriptions in a Fund generally may be made by investing at least the minimum amount shown in the table above.Exceptions may be made at a Fund’s discretion.You may purchase additional shares of a Fund by sending a check together with the investment stub from your most recent account statement to the Fund at the applicable address listed in the table below.Please ensure that you include your account number on the check.If you do not have the investment stub from your account statement, list your name, address and account number on a separate sheet of paper and include it with your check.You may also make additional investments in a Fund by wire transfer of funds or through an approved financial intermediary.The minimum additional investment amount is automatically waived for shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. Automatic Investment Plan.If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with the initial minimum investment amount.Once an account has been opened, you may make additional investments in a Fund at regular intervals through the AIP.If elected on your account application, funds can be automatically transferred from your checking or savings account on the 5th, 10th, 15th, 20th or 25th of each month.In order to participate in the AIP, each additional subscription must be at least $100, and your financial institution must be a member of the (“ACH”) network.The first AIP purchase will be made 15 days after the Fund’s transfer agent (the “Transfer Agent”) receives your request in good order.The Transfer Agent will charge a $25 fee for any ACH payment that is rejected by your bank.Your AIP will be terminated if two successive mailings we send to you are returned by the U.S. Postal Service as undeliverable.You may terminate your participation in the AIP at any time by notifying the Transfer Agent at 1-888-447-4470 at least five days prior to the date of the next AIP transfer.The Fund may modify or terminate the AIP at any time without notice. Purchases by Telephone.Investors may purchase additional shares by calling 1-888-447-4470.If elected on your account application, telephone orders will be accepted via electronic funds transfer from your bank account through the (“ACH”) network.You must have banking information established on your account prior to making a purchase.Your shares will be purchased at the public offering price (the NAV next calculated after receipt of your purchase order). Dividend Reinvestment.You may reinvest dividends and capital gains distributions in shares of the Funds.Such shares are acquired at NAV (without a sales charge) on the applicable payable date of the dividend or capital gain distribution.Unless you instruct otherwise, dividends and distributions on Fund shares are automatically reinvested in shares of the same class of a Fund paying the dividend or distribution.This instruction may be made by writing to the Transfer Agent or by telephone by calling 1-888-447-4470.You may, on the account application form or prior to any declaration, instruct that dividends and/or capital gain distributions be paid in cash or be reinvested in a Fund at the next determined NAV.If you elect to receive dividends and/or capital gain distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months or more, each Fund reserves the right to reinvest the distribution check in your account at the Fund’s current NAV and to reinvest all subsequent distributions. 22 In-Kind Purchases and Redemptions Each Fund reserves the right to accept payment for shares in the form of securities that are permissible investments for the Fund.Each Fund also reserves the right to pay redemptions by an “in-kind” distribution of portfolio securities (instead of cash) from the Fund.In-kind purchases and redemptions are taxable events and may result in the recognition of gain or loss for federal income tax purposes.See the SAI for further information about the terms of these purchases and redemptions. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address, if different, as well as your Social Security Number or Taxpayer Identification Number.Additional information is required for corporations, partnerships and other entities.Applications without such information will not be considered in good order.Each Fund reserves the right to deny any application if the application is not in good order. This Prospectus should not be considered a solicitation to purchase or as an offer to sell shares of the Funds in any jurisdiction where it would be unlawful to do so under the laws of that jurisdiction.Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Timing and Nature of Requests The purchase price you will pay for a Fund’s shares will be at the next NAV (plus sales charge, if applicable) calculated after the Transfer Agent or your authorized financial intermediary receives your request in good order.“Good order” means that your purchase request includes:(1)the name of the Fund and share class to be purchased, (2)the dollar amount of shares to be purchased, (3)your purchase application or investment stub, and (4)a check payable to Riverbridge Funds.All requests to purchase Fund shares received in good order before 4:00p.m. (Eastern Time) on any business day will be processed on that same day.Requests received in good order after 4:00p.m. (Eastern Time) will be transacted at the next business day’s NAV.All purchases must be made in U.S. Dollars and drawn on U.S. financial institutions. Methods of Buying Through a broker- dealer or other financial intermediary The Funds are offered through certain approved financial intermediaries (and their agents).The Funds are also offered directly.A purchase order placed with a financial intermediary or its authorized agent is treated as if such order were placed directly with a Fund, and will be deemed to have been received by the Fund when the financial intermediary or its authorized agent receives the order and executed at the next NAV (plus sales charge, if applicable) calculated by the Fund.Your financial intermediary will hold your shares in a pooled account in its (or its agent’s) name.The Funds may pay your financial intermediary (or its agent) to maintain your individual ownership information, maintain required records, and provide other shareholder services.The financial intermediary which offers shares may require payment of additional fees from its individual clients.If you invest through your financial intermediary, its policies and fees may be different than those described in this Prospectus.For example, the financial intermediary may charge transaction fees or set different minimum investments.Your financial intermediary is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Funds’ Prospectus.Please contact your financial intermediary to determine whether it is an approved financial intermediary of the Funds or for additional information. 23 By mail The Funds will not accept payment in cash, including cashier’s checks.Also, to prevent check fraud, the Funds will not accept third-party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares.All checks must be made in U.S. Dollars and drawn on U.S. financial institutions. To buy shares directly from the Funds by mail, complete an account application and send it together with your check for the amount you wish to invest to the Fund at the address indicated below.To make additional investments once you have opened your account, write your account number on the check and send it to the applicable Fund together with the most recent confirmation statement received from the Transfer Agent.If your check is returned for insufficient funds, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent. Regular Mail Riverbridge Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Riverbridge Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 The Funds do not consider the U.S. Postal Service or other independent delivery services to be its agents. By telephone To make additional investments by telephone, you must authorize telephone purchases on your account application.If you have given authorization for telephone transactions, and your account has been open for at least 15 days, call the Transfer Agent toll-free at 1-888-447-4470 and you will be allowed to transfer money in amounts of at least $100 from your bank account to the applicable Fund account upon request.Only bank accounts held at U.S. institutions that are ACH members may be used for telephone transactions.If your order is placed before 4:00 p.m. (Eastern Time) on a business day shares will be purchased in your account at the NAV (plus sales charge, if applicable) calculated on that day.Orders received after 4:00 p.m. (Eastern Time) will be transacted at the next business day’s NAV.For security reasons, requests by telephone will be recorded. By wire To open an account by wire transfer, a completed account application form must be received by a Fund before your wire can be accepted.You may mail or send by overnight delivery your account application form to the Transfer Agent.Upon receipt of your completed account application, an account will be established for you.The account number assigned to you will be required as part of the wiring instruction that should be provided to your bank to send the wire.Your bank must include the name of the applicable Fund, the account number, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: 24 UMB Bank, n.a. ABA Number 101000695 For credit to Riverbridge Funds A/C # 9871975819 For further credit to: “Fund Name and Share Class” Your account number Name(s) of investor(s) Social Security Number or Taxpayer Identification Number Before sending your wire, please contact the Transfer Agent at 1-888-447-4470 to notify it of your intention to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.Your bank may charge a fee for its wiring service. Wired funds must be received prior to 4:00 p.m. (Eastern Time) on a business day to be eligible for same-day pricing.The Funds and UMB Bank, n.a. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Selling (Redeeming) Fund Shares Through a broker-dealer or other financial intermediary If you purchased your shares through an approved financial intermediary, your redemption order must be placed through the same financial intermediary.A Fund will be deemed to have received a redemption order when a financial intermediary (or its authorized agent) receives the order.The financial intermediary must receive and transmit your redemption order to the Transfer Agent prior to 4:00 p.m. (Eastern Time) on a business day for the redemption to be processed at the current day’s NAV.Orders received after 4:00 p.m. (Eastern Time) on a business day or on a day when a Fund does not value its shares will be transacted at the next business day’s NAV.Please keep in mind that your approved financial intermediary may charge additional fees for its services.In the event your approved financial intermediary is no longer available or in operation, you may place your redemption order directly with the Fund as described below. By mail You may redeem shares purchased directly from the Funds by mail.Send your written redemption request to Riverbridge Funds at the address indicated below.Your request must be in good order and contain the applicable Fund name and share class, the name(s) on the account, your account number and the dollar amount or the number of shares to be redeemed.The redemption request must be signed by all shareholders listed on the account.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions dated within 60 days, or trust documents indicating proper authorization). Regular Mail Riverbridge Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Riverbridge Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 A Medallion signature guarantee must be included if any of the following situations apply: 25 · You wish to redeem more than $50,000 worth of shares; · When redemption proceeds are sent to any person, address or bank account not on record; · If a change of address was received by the Transfer Agent within the last 15 days; · If ownership is changed on your account; or · When establishing or modifying certain services on your account. By telephone To redeem shares by telephone, call the Funds at 1-888-447-4470 and specify the amount of money you wish to redeem.You may have a check sent to the address of record, or, if previously established on your account, you may have proceeds sent by wire or electronic funds transfer through the ACH network directly to your bank account.Wire transfers are subject to a $20 fee paid by the shareholder(s) and your bank may charge a fee to receive wired funds.Checks sent via overnight delivery are subject to a $15 charge.You do not incur any charge when proceeds are sent via the ACH network; however, credit may not be available for two to three business days. If you are authorized to perform telephone transactions (either through your account application form or by subsequent arrangement in writing with the Funds), you may redeem shares up to $50,000 by instructing the Funds by phone at 1-888-447-4470.Unless noted on the initial account application, a Medallion signature guarantee written request is required of all shareholders in order to qualify for or to change telephone redemption privileges. Note:The Funds and all of its service providers will not be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the caller must verify the following: · The applicable Fund account number; · The name in which his or her account is registered; · The Social Security Number or Taxpayer Identification Number under which the account is registered; and · The address of the account holder, as stated in the account application form. Medallion Signature Guarantee In addition to the situations described above, each Fund reserves the right to require a Medallion signature guarantee in other instances based on the circumstances relative to the particular situation. Shareholders redeeming more than $50,000 worth of shares by mail should submit written instructions with a Medallion signature guarantee from an eligible institution acceptable to the Transfer Agent, such as a domestic bank or trust company, broker, dealer, clearing agency or savings association, or from any participant in a Medallion program recognized by the Securities Transfer Association.The three currently recognized Medallion programs are Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program and New York Stock Exchange, Inc. Medallion Signature Program.Signature guarantees that are not part of these programs will not be accepted.Participants in Medallion programs are subject to dollar limitations which must be considered when requesting their guarantee. The Transfer Agent may reject any signature guarantee if it believes the transaction would otherwise be improper.A notary public cannot provide a signature guarantee. 26 Systematic Withdrawal Plan You may request that a predetermined dollar amount be sent to you on a monthly or quarterly basis.Your account must maintain a value of at least $10,000 for you to be eligible to participate in the Systematic Withdrawal Plan (“SWP”).The minimum withdrawal amount is $100.If you elect to receive redemptions through the SWP, a Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the ACH network, directly to your bank account on record.You may request an application for the SWP by calling the Transfer Agent toll-free at 1-888-447-4470.The Funds may modify or terminate the SWP at any time.You may terminate your participation in the SWP by calling the Transfer Agent at least five business days before the next withdrawal. Payment of Redemption Proceeds You may redeem shares of a Fund at a price equal to the NAV next determined after the Transfer Agent and/or authorized agent receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received in good order by the Transfer Agent and/or authorized agent before the close of the regular trading session of the NYSE (generally, 4:00 p.m. Eastern Time) will usually be sent to the bank you indicate or wired on the following business day using the wire instructions on record.Except as specified below, a Fund will process your redemption request and send your proceeds within seven calendar days after the Fund receives your redemption request. If you purchase shares using a check and request a redemption before the check has cleared, the Funds may postpone payment of your redemption proceeds up to 15 calendar days while a Fund waits for the check to clear.Furthermore, a Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1) for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2) for any period during which an emergency exists affecting the sale of a Fund’s securities or making such sale or the fair determination of the value of a Fund’s net assets not reasonably practicable; or (3) for such other periods as the SEC may permit for the protection of the Funds’ shareholders. Other Redemption Information Shareholders who hold shares of a Fund through an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have taxes withheld generally will be subject to a 10% federal income tax withholding.In addition, if you are a resident of certain states, state income tax also applies to non-Roth IRA distributions when federal withholding applies.Please consult with your tax professional. The Funds generally pay sale (redemption) proceeds in cash.However, under unusual conditions a Fund may pay all or part of a shareholder’s redemption proceeds in portfolio securities with a market value equal to the redemption price (redemption-in-kind) in lieu of cash in order to protect the interests of the Fund’s remaining shareholders.If a Fund redeems your shares in kind, you will bear any market risks associated with investment in these securities, and you will be responsible for the costs (including brokerage charges) of converting the securities to cash. A Fund may redeem all of the shares held in your account if your balance falls below the Fund’s minimum initial investment amount due to your redemption activity.In these circumstances, the Fund will notify you in writing and request that you increase your balance above the minimum initial investment amount within 30 days of the date of the notice.If, within 30 days of the Fund’s written request, you have not increased your account balance, your shares will be automatically redeemed at the current NAV.The Fund will not require that your shares be redeemed if the value of your account drops below the investment minimum due to fluctuations of the Fund’s NAV. 27 Cost Basis Information Federal law requires that mutual fund companies report their shareholders’ cost basis, gain/loss, and holding period to the IRS on the Fund’s shareholders’ Consolidated Form 1099s when “covered” shares of the mutual funds are sold. Covered shares are any mutual fund and/or dividend reinvestment plan shares acquired on or after January 1, 2012. Each Fund has chosen “first-in, first-out” (“FIFO”) as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing net asset values and the entire position is not sold at one time. A Fund’s standing tax lot identification method is the method it will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method. Subject to certain limitations, you may choose a method other than a Fund’s standing method at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate Treasury regulations or consult your tax advisor with regard to your personal circumstances. Tools to Combat Frequent Transactions The Trust’s Board of Trustees has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders.The Trust discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Funds’ performance.The Trust takes steps to reduce the frequency and effect of these activities in the Funds.These steps may include monitoring trading activity and using fair value pricing.In addition, the Funds may take action, which may include using it best efforts to restrict a shareholder’s trading privileges in the Funds, if that shareholder has engaged in four or more “round trips” in the Funds during a 12-month period.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Trust makes efforts to identify and restrict frequent trading, the Trust receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Trust seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that the Trust believes is consistent with the interests of Fund shareholders. Redemption Fee You will be charged a redemption fee of 1.00% of the value of a Fund’s shares being redeemed if you redeem your shares of the Fund within 90 days of purchase.The “first in, first out” (FIFO) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from the sale proceeds and is retained by a Fund for the benefit of its remaining shareholders. The fee will not apply to redemptions (i) due to shareholder’s death or disability, (ii) from certain omnibus accounts with systematic or contractual limitations, (iii) of shares acquired through reinvestments of dividends or capital gains distributions, (iv) through certain employer-sponsored retirement plans or employee benefit plans or, with respect to any plan, to comply with minimum distribution requirements, (v) effected pursuant to asset allocation programs, wrap fee programs, and other investment programs offered by financial institutions where investment decisions are made on a discretionary basis by investment professionals, (vi) effected pursuant to an automatic non-discretionary rebalancing program, (vii) effected pursuant to the SWP, (or (viii) by a Fund with respect to accounts falling below the minimum initial investment amount.The Trust reserves the right to waive this fee in other circumstances if the Advisor determines that doing so is in the best interests of the Fund. 28 Although the Funds aim to apply the redemption fee uniformly, the redemption fee may not apply in certain circumstances where it is not currently practicable for a Fund to impose the fee, such as redemptions of shares held in certain omnibus accounts or retirement plans that cannot implement the redemption fee. Monitoring Trading Practices The Trust may monitor trades in Fund shares in an effort to detect short-term trading activities.If, as a result of this monitoring, the Trust believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Trust seeks to act in a manner that it believes is consistent with the best interest of Fund shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity, there can be no assurance that the Trust’s efforts will identify all trades or trading practices that may be considered abusive. General Transaction Policies Some of the following policies are mentioned above.In general, each Fund reserves the right to: · vary or waive any minimum investment requirement; · refuse, change, discontinue, or temporarily suspend account services, including purchase or telephone redemption privileges (if redemption by telephone is not available, you may send your redemption order to the Fund via regular or overnight delivery), for any reason; · reject any purchase request for any reason (generally, the Fund does this if the purchase is disruptive to the efficient management of the Fund due to the timing of the investment or an investor’s history of excessive trading); · delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect the Fund; · reject any purchase or redemption request that does not contain all required documentation; and · subject to applicable law andwith prior notice, adopt other policies from time to time requiring mandatory redemption of shares in certain circumstances. If you elect telephone privileges on the account application or in a letter to the Funds, you may be responsible for any fraudulent telephone orders as long as the Funds and/or its service providers have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. 29 During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact a Fund by telephone, you may also mail your request to the applicable Fund at the address listed under “Methods of Buying.” Your broker or other financial intermediary may establish policies that differ from those of the Funds.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker or other financial intermediary for details. Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Exchange Privilege.You may exchange shares of a Fund into shares of another Riverbridge Fund.The amount of the exchange must be equal to or greater than the required minimum initial investment (see “Minimum Investment” table).You may realize either a gain or loss on those shares and will be responsible for paying the appropriate taxes.If you exchange shares through a broker, the broker may charge you a transaction fee.You may exchange shares by sending a written request to the Funds or by telephone.Be sure that your written request includes the dollar amount or number of shares to be exchanged, the name(s) on the account, the account number(s), and signed by all shareholders on the account.In order to limit expenses, each Fund reserves the right to limit the total number of exchanges you can make in any year. Conversion of Shares A share conversion is a transaction in which shares of one class of a Fund are exchanged for shares of another class of the Fund. Share conversions can occur between each share class of a Fund. Generally, share conversions occur when a shareholder becomes eligible for another share class of a Fund or no longer meets the eligibility criteria of the share class owned by the shareholder (and another class exists for which the shareholder would be eligible). Please note that a share conversion is generally a non-taxable event, but you should consult with your personal tax advisor on your particular circumstances. A request for a share conversion will not be processed until it is received in “good order” (as defined above) by a Fund or your financial intermediary. To receive the NAV of the new class calculated that day, conversion requests must be received in good order by a Fund or your financial intermediary before 4:00 p.m., Eastern Time or the financial intermediary’s earlier applicable deadline. Please note that, because the NAV of each class of a Fund will generally vary from the NAV of the other class due to differences in expenses, you will receive a number of shares of the new class that is different from the number of shares that you held of the old class, but the total value of your holdings will remain the same. The Funds’ frequent trading policies will not be applicable to share conversions. If you hold your shares through a financial intermediary, please contact the financial intermediary for more information on share conversions. Please note that certain financial intermediaries may not permit all types of share conversions. The Funds reserve the right to terminate, suspend or modify the share conversion privilege for any shareholder or group of shareholders. The Funds reserve the right to automatically convert shareholders from one class to another if they either no longer qualify as eligible for their existing class or if they become eligible for another class. Such mandatory conversions may be as a result of a change in value of an account due to market movements, exchanges or redemptions. A Fund will notify affected shareholders in writing prior to any mandatory conversion. Availability of Information In order to reduce the amount of mail you receive and to help reduce expenses, we generally send a single copy of any shareholder report and Prospectus to each household.If you do not want the mailing of these documents to be combined with those of other members of your household, please contact your authorized dealer or the Transfer Agent.The Funds’ Prospectus and SAI are also available on the website at www.riverbridge.com. 30 DIVIDENDS AND DISTRIBUTIONS Each Fund will make distributions of net investment income and net capital gains, if any, at least annually, typically in December.The Fund may make an additional payment of dividends or distributions if it deems it desirable at any other time during the year. If you buy shares of the Fund just before it makes a distribution (on or before the record date), you will receive some of the purchase price back in the form of a taxable distribution. All dividends and distributions will be reinvested in Fund shares unless you choose one of the following options:(1)to receive net investment income dividends in cash, while reinvesting capital gain distributions in additional Fund shares; or (2)to receive all dividends and distributions in cash.If you wish to change your distribution option, please write to the Transfer Agent before the payment date of the distribution. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if your distribution check has not been cashed for six months, each Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV and to reinvest all subsequent distributions. FEDERAL INCOME TAX CONSEQUENCES The following discussion is very general.Since each shareholder’s circumstances are different and special tax rules may apply, you should consult your tax advisor about your investment in the Funds. You will generally have to pay federal income taxes, as well as any state or local taxes, on distributions received from a Fund, whether paid in cash or reinvested in additional shares.If you sell Fund shares, it is generally considered a taxable event.If you exchange shares of a Fund for shares of another fund, the exchange will be treated as a sale of the Fund’s shares and any gain on the transaction may be subject to federal income tax. Distributions of net investment income, other than “qualified dividend income,” and distributions of short-term capital gains, are taxable for federal income tax purposes at ordinary income tax rates.Distributions of net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) are taxable for federal income tax purposes as long-term capital gain, regardless of how long the shareholder has held Fund shares.Distributions reported as qualified dividend income are taxed to individuals and other non-corporate investors at rates applicable to long-term capital gains, provided certain holding period and other requirements are satisfied.Dividends paid by a Fund may qualify in part for the dividends received deduction available to corporate shareholders, provided certain holding period and other requirements are satisfied. You may want to avoid buying shares of a Fund just before it declares a distribution (on or before the record date), because such a distribution will be taxable to you even though it may effectively be a return of a portion of your investment. Dividends declared in October, November or December to shareholders of record as of a date in such month and paid during the following January are treated as if received on December 31 of the calendar year when the dividends were declared.Information on the federal income tax status of dividends and distributions is provided annually. 31 Dividends and distributions from the Funds and net gain from redemptions of Fund shares will generally be taken into account in determining a shareholder’s “net investment income” for purposes of the Medicare contribution tax applicable to certain individuals, estates and trusts. If you are neither a citizen nor a resident of the United States, certain dividends you receive from the Funds may be subject to federal withholding tax.To the extent that the Funds’ distributions are subject to such withholding, the Funds will withhold federal income tax at the rate of 30% (or a lower rate as may be determined in accordance with any applicable treaty).Dividends that are reported by a Fund as “interest-related dividends” or “short-term capital gain dividends” are generally exempt from such withholding for taxable years beginning before January 1, 2014. If you do not provide the Funds with your correct taxpayer identification number and any required certifications, you will be subject to backup withholding on your redemption proceeds, dividends and other distributions.Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax on shareholders who are neither citizens nor residents of the United States.The backup withholding rate is currently 28%. 32 FINANCIAL HIGHLIGHTS The following tables are intended to help you understand the Growth Fund’s financial performance.Certain information reflects financial results for a single Fund share.The total return figures represent the percentage that an investor in the Fund would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). The financial information for the period shown has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Growth Fund’s financial statements, is included in the Growth Fund’s annual report, which is available upon request (see back cover).Because the Eco Leaders Fund had not commenced operations as of the fiscal year ended November 30, 2013, no financial information is available for this Fund. Riverbridge Growth Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout the period. For the Period December 31, 2012* through November 30, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds Net asset value, end of period $ Total return2 % 3 Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 4 After fees waived and expenses absorbed )% 4 Portfolio turnover rate 9
